Citation Nr: 1134490	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-33 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for the right knee disability.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service from January 21, 2003 to June 9, 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claims of entitlement to service connection for right ear hearing loss and a left knee disorder, as well as his claim of entitlement to an increased evaluation for his right knee disability.

In his October 2007 and December 2007 VA Forms 9, the appellant submitted written requests for a Travel Board hearing.  He was subsequently scheduled for a Travel Board to be held on March 5, 2010, at the Waco RO.  However, in a February 2010 written statement, the appellant informed VA that he was unable to attend that hearing.  He did not state why he was unable to appear at that hearing and he did not ask for a rescheduling of the hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).  

The issue of entitlement to an increased evaluation for the right knee disability and the issue of entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the appellant has current right ear hearing loss which is due to events in active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the appellant's separation from service in June 2003.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that his current right ear hearing loss was caused by his exposure to acoustic trauma in service.  In the alternative, he argues that his hearing loss was caused by some of the vaccinations he received in service.

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as diseases of the nervous system (e.g., sensori-neural hearing loss), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Review of the appellant's service medical treatment records (STRs) revealed the appellant had no complaints, findings, treatment, or diagnosis of hearing loss during his approximately six months of active military service.  The STRs reflect that the appellant underwent audiometric testing in August 2002, shortly before his entry into active service.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
0
LEFT
N/A
N/A
N/A
N/A
N/A

The evidence of record includes a private audiogram report dated in October 2005.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
65
N/A
50
LEFT
N/A
N/A
N/A
N/A
N/A

These results reflect that the criteria of 38 C.F.R. § 3.385 had been met as of October 2005.  However, the private examining physician did not include any notations relating to the onset date or the etiology of the appellant's right ear hearing loss.

The appellant underwent VA audiometric testing in May 2007.  He told the examining audiologist that he had experienced a "sudden" hearing loss in his right ear in August 2005; he was also experiencing episodes of vertigo that lasted four days.  The pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
65
75
80
LEFT
N/A
N/A
N/A
N/A
N/A

Speech audiometry revealed speech recognition ability of 12 percent in the left ear.

After reviewing the claims file and examining the appellant, the audiologist opined that the appellant's right ear hearing loss was not the result of, or caused by, his short period of military service.  The audiologist noted that the appellant's hearing in both ears was within normal limits in August 2002, and that the reported sudden right ear hearing loss occurred more than two years after the appellant's separation from service.  The audiologist stated that it is commonly accepted in audiology that hearing loss due to acoustic trauma is noted at the time of the incident or soon afterwards but not some years later.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, supra.  The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The appellant's right ear test results of August 2002, noted above, did not meet any of the requirements of 38 C.F.R. § 3.385.  Therefore, the question that must be answered in this case is whether the right ear hearing loss the appellant has now, which does meet the requirements of 38 C.F.R. § 3.385, is the result of acoustic trauma or some other incident he experienced while serving in the military for less than six months.

The Board has considered the appellant's written statements and that of his representative submitted in support of his arguments that he has right ear hearing loss as a result of his service.  To the extent that these statements represent evidence of continuity of symptomatology, without more, those statements are not competent evidence of a diagnosis of hearing loss, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  Hearing loss requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of his right ear hearing loss, because they are not qualified to offer such opinions.

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has right ear sensorineural hearing loss that is related to his military service.  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as noted by the Court in Hensley, supra, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions on the severity of hearing loss. 

While the appellant is competent to say that he experienced hearing problems in his ears while in service and presently, he does not have the expertise to state that he met the requirements of 38 C.F.R. § 3.385; audiometric testing would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the severity of his claimed hearing loss, because he is not qualified to offer such opinions.

Furthermore, the appellant himself, in his August 2007 notice of disagreement (NOD) and during the May 2007 VA audiometric examination, stated that the onset of his right ear hearing loss occurred in August 2005; he described the right ear hearing loss as being "sudden" in its onset.  The appellant has not provided any evidence other than his own theory that his hearing loss is related to vaccinations in service.  However, he has not explained why a vaccination would cause a sudden loss of hearing in only one ear or why the hearing loss occurred more than two years after the administration of a vaccine.

The evidence of record does not include any etiologic opinion that relates the appellant's current right ear hearing loss to service.  The service medical records are silent on the matter of any hearing loss.  The only medical opinion of record on the question is the May 2007 audiologist's opinion which does not support the appellant's contentions.

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for right hearing loss.  As such, the evidence is insufficient to support a grant of service connection for the currently demonstrated hearing loss in the appellant's right ear.  

Because the preponderance of the evidence is against the right ear hearing loss service connection claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged or demonstrated any prejudicial or harmful error in VCAA notice.

In February 2007, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his service connection claim under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the July 2007 rating decision, the October 2007 SOC, and the SSOC issued in October 2008, explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his right ear hearing loss service connection claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of the right ear service connection claim, and to respond to VA notices.

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, a February 2007 letter contained the information required by Dingess. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service treatment records (STRs) dated between January 2003 and June 2003, have been associated with the claims file.  Private outpatient medical treatment records have also been associated with the claims file.  The appellant was afforded a VA audiometric examination in May 2007.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The audiometric examination was conducted by a medical professional and the examination demonstrated objective evaluations.  The examining audiologist was able to assess and record the condition of the appellant's auditory acuity.  

The Board finds that the audiometric examination report was sufficiently detailed with clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed hearing loss.  Further, the VA examination reports addressed the applicable criteria of 38 C.F.R. § 3.385.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed to service connect hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant was last afforded a VA medical examination for his right knee disability in July 2007 - more than four years ago.  As noted by the Veteran's representative in the July 2011 informal hearing presentation, the appellant has reported an increase in the severity of his right knee disability.  The appellant asserts that the results of the July 2007 VA medical examination do not accurately reflect the current severity of his right knee disability.  Thus, the evidence of record indicates that the appellant's service-connected right knee disability may have increased in severity since the most recent VA examination in July 2007.  Therefore, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, it is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his orthopedic symptoms, including left knee pain and limitation of motion.

The appellant is already service-connected for a right knee disability.  He contends that the right knee disability has altered his gait such that his left knee has been adversely affected and that he now experiences pain in his left knee that is similar to the pain he has in the service-connected right knee.  As noted by the appellant's representative in the July 2011 informal hearing presentation, the appellant has not been afforded a medical examination of his left knee; there is no medical opinion on record as to the nature of any left knee pathology.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the existence of credible evidence of left knee symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

Furthermore, as reflected in the written argument of record, the appellant has contended that his current left knee problems are caused by, related to, or affected by, the service-connected right knee disability.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Court has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

38 C.F.R. § 3.310 was amended in September 2006; the appellant submitted his left knee claim in January 2007.  The amendment is applicable in this case and sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case does not predate the regulatory change and the requirement for the establishment of a baseline before an award of service connection may be made is applicable.

The RO has never obtained a medical opinion on the question of whether the appellant's claimed left knee pathology is etiologically related to the service-connected right knee disability.  In addition, the RO did not obtain a medical opinion that included consideration of a theory of secondary service connection by way of aggravation vis-à-vis the right knee disability.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).  

On remand, the AMC/RO is to consider the applicability of the Allen decision to the question of whether the appellant's current left knee pathology is etiologically related to his service-connected right knee disability.  The RO must also obtain a medical opinion on the question of whether the appellant's service-connected right knee disability has caused or aggravated any left knee pathology.  Further development of the medical evidence and adjudication on these bases are therefore indicated.

The Board notes that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:


1.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any right or left knee condition since 2006.  These records should include computerized problem lists, current diagnoses, medication lists, clinic notes, nurses' notes, physicians' notes, progress notes, physical therapy notes, imaging reports and all other information.  After securing the necessary release(s), obtain any such records that have not been previously secured.

2.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA examination to determine the nature, severity and extent of his current right knee pathology and any left knee impairment.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail, and address the following:  

(a) The examiner should describe to what extent, if any, the appellant has any right knee pathology or reduced function in the right knee, to include any associated gait impairment or ligamentous instability.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected right knee disability.  If so, each of those limitations should be set forth in detail.

(b) The examiner must state whether or not the appellant has any recurrent subluxation or lateral instability of the right knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate or severe.

(c) The examiner must test the range of motion of the appellant's right knee.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain.  Tests of joint movement against varying resistance should be performed.  The examiner should also describe the extent of any incoordination, weakened movement and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the appellant describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.

(d) Does the Veteran currently have any chronic left knee pathology?  If so, list each diagnosis.

(e) What is the likelihood, based on what is medically known about any such diagnosed knee disorder, that any of the Veteran's claimed left knee pathology had its onset during his military service from January 2003 to June 2003?  The examiner must discuss the clinical significance of all radiographic/imaging results.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examining physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examining physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed left knee disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Upon receipt of the VA examining physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO must refer the report to the VA examining physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

5.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claims.  Ensure that direct, presumptive, aggravation, and secondary theories of service connection are considered.

6.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  An appropriate period of time for response must be given.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


